Citation Nr: 9908975	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board notes that in a VA Form 21-4138 (Statement in 
Support of Claim) received in August 1997, the veteran 
requested an increased evaluation for his post-traumatic 
stress disorder (PTSD).  A rating decision dated in November 
1997 then increased the evaluation for PTSD from 30 percent 
to 70 percent, effective December 15, 1995, the date of the 
veteran claim for service connection for PTSD.  As such, the 
RO has treated the VA Form 21-4138 received in August 1997 as 
a Notice of Disagreement to the 30 percent evaluation 
assigned by the October 1997 rating decision.  There is no 
indication in the record that the veteran is satisfied with 
the newly assigned evaluation.  As the veteran initiated an 
appeal on this issue and he has not been granted the maximum 
benefit available, the matter is referred to the RO for 
appropriate action.


REMAND

The veteran maintains that his preexisting left knee disorder 
was aggravated in service as a result of intense basic 
training workouts.  He asserts that the record supports a 
finding of aggravation because it shows that his left knee 
problems necessitated treatment during active service and 
shortly after discharge.  A review of the record reflects 
that additional action by the RO is necessary before the 
Board can proceed in adjudicating the veteran's claim.  

During a VA examination conducted in May 1996, the veteran 
reported that shortly after discharge he had progressive pain 
in his left knee joint, which necessitated treatment by 
"various local medical doctors in various locations."  In 
addition, he reported that he was seen at a VA Medical Center 
in November 1995 and referred to an orthopedic clinic.  
Records of this reported treatment are not currently in the 
claims file.  As they may be pertinent to the veteran's 
claim, they, and any other relevant outstanding records, 
should be secured.  In addition the Board would observe that 
medical records pertaining to left knee treatment prior to 
service are not associated with the claims file.

In addition, while this claim is in remand status, the Board 
believes that it would be helpful to obtain a medical opinion 
regarding whether it is at least as likely as not that the 
veteran's preexisting left knee disorder was aggravated 
during active service.  

The records in this case show that on pre-induction 
examination in September 1966, the examining physician noted 
as a clinical finding that the veteran had a three inch scar 
on his left knee as a result of an operation.  In the 
physician's summary, the examiner elaborated that the veteran 
underwent an arthrotomy in 1964, and experienced occasional 
swelling and stiffness.  In November 1966, during an 
evaluation for induction purposes, the veteran complained of 
pain, stiffness and instability in the right knee, and the 
physician diagnosed arthrotomy of the right knee with minimal 
residuals.  (Based on a provisional diagnosis of "hx of 
surgery 1964 - lt knee", the Board believes that the 
physician mistakenly recorded the veteran's left knee 
findings as right knee findings).  

In January 1967, the veteran was seen for left knee pain.  He 
had full range of motion, and no swelling, effusion or 
crepitus.  In February 1967, he was seen again for left knee 
pain, referred to orthopedics, and ordered not to run or 
march.  Approximately two weeks later at the orthopedic 
clinic, he had pain on palpation and weakness on holding of 
extended position against flexion, but x-rays disclosed no 
significant abnormalities.  The examining physician indicated 
that the veteran had damage to his left knee that was not 
then impairing his function, and ordered the veteran to 
undergo physical therapy.  On discharge examination in 
October 1968, the examining physician noted no abnormal 
clinical findings of the left knee, but summarized that the 
veteran occasionally had a painful left knee joint.  

Post-service medical records confirm the existence of a 
current left knee disorder most recently characterized on May 
1996 VA examination as postoperative internal derangement of 
the left knee with progressive degenerative joint disease 
with secondary abnormal gait.  While the examiner was 
requested to offer an opinion as to whether a right knee 
disorder was related to a left knee disorder, he was not 
requested to furnish an opinion a s to the etiology of the 
left knee disorder.  As the records appear to show that this 
disability preexisted service and necessitated treatment 
therein, a medical opinion would be helpful regarding whether 
this service treatment is indicative of an in-service 
worsening of the disability.  

In light of the foregoing, this claim is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran for 
the names and addresses of all providers 
who treated his left knee disorder prior 
to and since discharge from service.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
relevant treatment records. 

2.  The veteran should be afforded an 
examination to determine the nature, 
severity and etiology of any left knee 
disorder that is present.  If possible, 
the examination should be conducted by 
the examiner who examined the veteran in 
May 1996.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to review all 
pertinent medical records associate with 
the claims file, particularly preservice 
and service medical records, and offer an 
opinion as to whether the veteran's 
preexisting left knee disorder increased 
in severity or chronically worsened 
during service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


